IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THOMAS KING,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5597

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Thomas King, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Hatten v. State, 152 So. 3d 849 (Fla. 1st DCA 2014), rev.

granted, 2015 WL 6126925 (Fla. Oct. 14, 2015).

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.